DISSENTING OPINION.
Smith, P. J.
I. The question here presented for decision is whether five days’ notice to Bouton before the jury was impaneled, when he was entitled to six days’ notice under the provisions of section 2, article 7, *600Acts, 1875, page 244, was sufficient to confer jurisdiction over Ms person for the purpose of the proceedings. It is conceded that the notice was in due form and executed by the proper officer. The precise objection to it is that it was not served the requisite number of days before the jury was to be impaneled by the mayor. No question respecting the regularity of the notice, as I understand it, in any other respect is pretended. If jurisdiction of Bouton as a party was obtained by the five days’ service of the notice, then the proceeding upon which plaintiff’s cause of action is bottomed is not open to collateral assault. The question, then, is when does jurisdiction arise, or what gives jurisdiction? The answer is: first, the law; second, a petition or whatever stands in its place; third, notice when required. No question is made as to the jurisdiction over the subject-matter, but jurisdiction of the person of Bouton by the service of the notice, it is contended, was not acquired. - This brings us to the consideration of - the question how jurisdiction over the person may be acquired. Article VII of the charter of the City of Kansas (Acts, 1875, page 196) conferred upon the city the jurisdiction to open streets and to condemn private property for that purpose. It was an exercise of this jurisdiction by the city to pass the ordinance providing for the opening of Elma street.
The provisions of said city charter, and the passage of the said ordinance gave the mayor’s court jurisdiction over the subject-matter of said condemnation proceedings. It was authorized by these concurring conditions to entertain the proceeding; without either the charter or the ordinance provisions, there was no jurisdiction to entertain the proceedings to condemn private property for the purpose of opening the street in question. To these must be added a third essential condition in order to confer the power to hear and *601determine the matter and pronounce a final judgment. This last named condition is that of notice. By all the authorities here and elsewhere, the requirement is imperative that the person whose property is sought to be taken for public use must have notice, for this is the crowning act which confers and perfects the jurisdiction; without it the proceeding is coram nonjudice. If a party has not had notice, of the kind required by the law conferring the condemnatory authority, the proceeding is void as to him, at least, as was said in Fithian v. Monks, 43 Mo. 502. “Jurisdiction over the party is acquired when the person is actually and personally served with process within the territorial limits of jurisdiction.” Kipp v. Fullerton, 4 Minn. 473; Estate of Newman, 75 Cal. 213, 225; Dunbar v. Lang, 4 Henning & M. 212; Frind v. Green, 23 Pac. Rep. 92.
Here Bouton was actually and personally served with notice within the limit of the jurisdiction, but the time of the notice was less than that required by the city charter. Now, since jurisdiction is acquired by the actual and personal service of the notice, the effect of the service of the notice as to time is a defect in the acquisition of the jurisdiction, but not of the jurisdiction itself. The mode or manner of acquiring the jurisdiction is one thing, while the jurisdiction is another. The manner by which power or jurisdiction is acquired is to be distinguished from the power or jurisdiction so acquired. There is a distinction between a want of jurisdiction and a defect in obtaining jurisdiction. A party is brought within the power of the court by the service of summons or some other process issued in the suit. Prom the moment of the service of the process the court has such control over the litigant that all its subsequent proceedings, however erroneous, are not void. If there is any irregularity in the process or in the manner of the service the defendant must take *602advantage of that matter by some motion or proceeding in the court where the action is pending.
11 It is the fact of service that gives the court jurisdiction. The defendant having been summoned to appear on a day ascertained it can not be said that the court had no jurisdiction of the person so as to make its judgment a nullity. In legal compensation the court acquires jurisdiction by the proper service of process, and the defendant is in court and charged with notice of whatever action the court has taken during the pendency of the case, and if judgment has been taken prematurely against him he can only avoid it by direct proceeding in that action. Judgment can not be impeached collaterally upon that ground. The fact that the defendant has not been given all the time allowed bylaw to ansioer, after proper service of summons will not so vitiate the judgment as to render it a nullity. From the moment of the service of process the court has jurisdiction over the person.” Woodward v. Baker, 10 Ore. 491 and 493 and cases cited. “The defendant is not at liberty to treat the summons with perfect indifference.” Frazer v. Sidley, 50 Ga. 96, 102; McDaniel v. Watkins, 76 N. C. 399, 400; Sparrow v. Davidson College, 77 N. C. 35. “It is a principle to which there is no exception that a court having authority to issue process acquires jurisdiction of the person of the defendant by a personal service of that process upon him. Barnes v. Harris, 4 N. Y. 375, 376 (a case where the rule was applied to a court of special and limited jurisdiction ). It such a case it has always been held that the jurisdiction attaches from the time of service, and that if there is any objection to be made as to the regularity of the service, the defendant must appear for that purpose and make it, or institute direct proceedings to impeach the judgment.” “From the date of service *603the court had jurisdiction of the person of the defendamPP The Town of Lyons v. Cooledge, 89 Ill. 529, 534.
“There is an obvious distinction between a total want of service and a defective service, as to their effect in judicial proceedings. In the one case a decree or judgment is void, in the other the defective service gives the defendant actual notice of the proceeding against him, and the judgment, although erroneous, is valid until reversed, etc.” Howes on Jurisdiction, sec. 230; Penneyer v. Neff, 95 U. S. 714 and 724; Howes on Jurisdiction of Courts, sec. 229. From the time of service of summons, the court is deemed to have acquired jurisdiction of the person.
The fact that the defendant is not given all the time allowed by lato to plead or that he was served by some person incompetent to make valid service, or any other fact connected with the service of process on account of which the judgment by default would be reversed upon appeal or writ of error would not ordinarily make the judgment vulnerable to collateral attack. Freeman on Judgments [3 Ed.], sec. 126; Ives v. Easthaven, 48 Conn. 272.
In Ballinger v. Tarbell, 16 Iowa, 491, it was held that where the service of process in giving four days’ notice where the law required five days’ notice was, nevertheless, sufficient to support judgment of a justice of the peace. And it was there further held that the service was simply erroneous and not void. “It is not a case where there was no service at all, but where there was a defective service.” The justice erred in deciding that this service authorized him to render judgment against the defendant, but that the defendant could not question the validity of the judgment or claim to have it treated as void in a collateral proceeding. To the same effect, Haerus v. Drake, 23 Pac. Rep. 621; Dutton v. Hobson, 7 Kan. 190.
*604In Morrow v. Weed, 4 Iowa, 77, it was said: “If there be notice, or publication, or whatever of this nature the law requires in reference to persons or other matters, its sufficiency can not be questioned collaterally.” In Myers v. Davis, 47 Iowa, 325, it was said that it may be admitted that- the service in this case was defective and that upon appeal the judgment would have been set aside. And yet it is not a case of no service rendering the judgment of the court void for want of jurisdiction, and liable to collateral attack. When the service is insufficient only in the manner of making it, a question of jurisdiction is raised which the court must decide, and if it does so erroneously the judgment though voidable is binding until reyersed and corrected on appeal. In Cole v. Butler, 43 Maine, 401, it was said: “Notwithstanding the service of the writ may not be in conformity with the requirements of the statute, it is to be deemed valid and binding upon all the parties and privies to it until reversed.”
In Bowman v. Railroad, 102 Ill. 472, which was a proceeding to condemn a right of way for railway purposes where the landowner was entitled, under the statute, to ten days’ notice, the court there held that the service, though not in time for the purposes of the trial, gave the court jurisdiction of the person of the defendant. Harrington v. Wofford, 46 Miss. 31, was an appeal from a decree ordering a sale of real estate, on the ground, that it was not only erroneous but void for the want of sufficient service of process on the defendants. In the consideration of the appeal, the court say there is a very clear and obvious distinction between a total want of process and a defective service of process as to their effect in judicial proceedings. In one case the defendant has no notice at all of the suit against him. The judgment in such case is coram non judice and void. In the other case the defective service *605of process gives the defendant actual notice of the proceeding, and the judgment though erroneous would be valid until reversed by a direct proceeding in an appellate jurisdiction, and its validity can not be called in question collaterally. A similar ruling was made in Campbell v. Hays, 41 Miss. 562. Meyer v. Overton, 11 Abbott’s Prac. Reps. 344, was where there was a defective service of summons, and it was held that the court had jurisdiction of the subject-matter and the person, and that the mode of service had nothing to do with the question of jurisdiction.
In Isaacs v. Price, 2 Dillon’s C. C. Rep. 347, it is said “that a distinction is to be made between a case where there is no service whatever, and one which is simply defective or' irregular.” In the first case the court acquires no jurisdiction and its judgment is void, in the other case if the court to which the process is returnable adjudged the service sufficient, and renders judgment it is not void but only subject to be set aside by the court which gave it, or reversed on appeal.
Kane v. McCown, 55 Mo. 181, was a suit by attachment, where the defendant was notified by publication. The order of publication and the mode of publication were defective in not conforming to the provisions of the statute. The court there said: “Whether the order of publication is so defective that the court should not proceed to judgment, is a point decided by the court which tries the case, and its decision one way or the other is merely a matter of review in a direct proceeding to set aside the judgment. The finding or determination of fact can not be attacked collaterally, any more than any other conclusion of the court in the course of its proceeding to find judgment.” In Johnson v. Gage, 57 Mo. 160, it was said that in an attachment suit the attachment had been regularly issued, the property seized thereunder the court thereby *606acquires jurisdiction of the case as to the property attached, and the judgments rendered against the property will not be void, although no sufficient publication is made. The court having already acquired jurisdiction, the judgment could only be set aside for irregularity by a direct proceeding for that purpose. Bailey v. McGuire, 57 Mo. 362, was a case where the validity of a judgment which was collaterally questioned had been entered against nonresident defendants who were notified by publication at the first term, or the term at which they were notified to appear, and it was held that the court acquired jurisdiction of the parties and the judgment was not a nullity. In Branstetter v. Rives, 34 Mo. 318, where the defendant was served with process, and had until the sixth day of the term of the court,' to which the process was returnable, to appear and the judgment was rendered on the fourth day against the defendant, it was held that the court acquired jurisdiction of the person of the defendant, and that the judgment was not void but irregular, being entered in advance of the time provided by law, and could be set aside by direct proceeding.
The notice in this ease, as has already been intimated, was found regular and sufficient. It is not to be confounded with process which is so defective as to be in substance no process, as when it does not state the place or time, when and where the defendant is required to appear and make his defense. In such case no jurisdiction is obtained over the person of the defendant, and the judgment is of no validity. Kitsmuller v. Tarbell, 16 Iowa, 492. The notice here is not obnoxious to any such objections. It seems to me that under the authorities to which I have just adverted, the notice to Bouton, though defectively and irregularly served as to the time, was sufficient to confer jurisdiction of his. person. The defect or irreg*607ularity was in the mode or manner of its acquisition; and, while the condemnation proceedings and judgment were subject to this infirmity, they were invulnerable to collateral attack.
There are two modes of obtaining jurisdiction over the person of a defendant. First, by personal service of summons, and, second, by constructive service or what is commonly designated publication of summons. The latter is substitutionary. If the substitutionary service is not made according to the requirements of the statute, it may be well doubted whether it would have any effect whatever. The difference between these cases, and those in which constructive service alone is relied on is, that personal service gives actual notice and accords with common law rule in reference to service (Howes, sec. 230), while constructive service is in derogation of common laiv and must be strictly followed. Howes, sec. 234; Stewart v. Stinger, 41 Mo. 400; Galpin v. Page, 18 Wall. 364; Chandler v. Hanna, 73 Ala. 390; Bradley v. Johnson, 46 Iowa, 68.
Service by publication does not proceed upon the idea of personal service; otherwise, in order to validate publication it would be necessary to show that the defendant actually saw it. Hawes, sec. 233. The difference between the rules which govern personal service and service by publication is very clearly and concisely set forth in Skelton v. Sackett, 91 Mo. 377, 380.
In the case of Wellshear v. Kelly, 69 Mo. 343, which was a case where the validity of a back tax proceeding, which had been commenced by publication, was questioned in a collateral action of ejectment, the back tax proceeding was in invihm, and yet the supreme court held that, while the notice by publication to the delinquent taxpayer against whose land the proceeding was directed might have been questioned *608by appeal or writ of error, it was not open to collateral attach. Freeman v. Thompson, 53 Mo. 183; Kane v. McCown, 55 Mo. 181; so that I conclude that, whether there is, or is not a difference between the effect of an irregularity in the service of actual personal notice and that of constructive service by publication, a judgment based on the latter is invulnerable to collateral attack; and this, too, in proceedings to appropriate private property for public use. Wellshear v. Kelly, supra.
It is confidently asserted that no case can be found in this state where it is held that process actually and personally served within the territorial limits of jurisdiction does not confer jurisdiction of the person. The contrary view is supported by cases arising in proceedings to open or change public roads where the notice required by statute, section 6936, had not been put up in the township in the manner there required. These are all cases of constructive service of notice. Whitely v. Platte Co., 73 Mo. 30; Zimmerman v. Snowden, 88 Mo. 220; Dougherty v. Brown, 91 Mo. 31; Railroad v. Young, 96 Mo. 39; Fisher v. Davis, 27 Mo. App. 321.
In State ex rel. Greely v. City of St. Louis, 67 Mo. 113, the return of the marshal did not show how the notice was served or in what it consisted. The court held that the record did not show that the notice required by the statute had been given, hence there was the absence from it of a jurisdictional fact. This case decides nothing adversely to our contention. No case has been cited or found in this state where the landowner has been personally and actually served with process within the limits of jurisdiction, that the judgment of condemnation has been overthrown in a collateral proceeding on account of the defective service of the process as to time. Nor is there likely to be, *609until the rule announced in Fithian v. Monk, supra, is abrogated.
Cases arising on constructive service of notice do not come within this rule. The distinction between cases of that class and the one to which this belongs is quite apparent as has been shown. It will be seen, upon examination, that most of the cases which are relied upon in opposition to the views herein expressed, were those in which the jurisdictional question arose on account of the defect or insufficiency of the substitutionary or constructive service of notice of the proceeding. No court has held, so far as I have been able to discover, that when the landowner is actually and personally served with process, jurisdiction of the person did not thereby attach.
No case has been cited, within or without this state, having the slightest resemblance to this case, where the jurisdiction of any court or tribunal was successfully questioned in a collateral proceeding. Most of the cases cited by the plaintiff was when there had been some departure from the statutory requirements as to the mode or manner of making publication of the notice which constituted the- constructive or substitutionary service. In such cases such service was equivalent to no service of notice at all, and the party to be affected by it was not bound to pay any attention whatever to it; but in those eases where there is actual personal service of the notice, which is in due form, and served by the officer named in the statute, within the limit of jurisdiction, the party to be affected by it can not treat it as nothing, even when such service is not reasonable. The latter class of cases to which this case belongs falls within the rule of Fithian v. Monks, where the jurisdiction attaches in consequence of the service to the person.
*610I am unable to deduce any other conclusion from an exploration of the cases bearing or supposed to •have a bearing upon the question under consideration. The mayor’s court, if such it may be termed, was, under the charter of the city of Kansas, and the ordinance passed by its common council in relation to the opening of said street, invested with jurisdiction of the subject-matter of the proceeding, and when said notice was issued and served, though untimely, upon Bouton that court acquired jurisdiction of his person, and thus .the jurisdiction of the subject-matter and the person .were conferred and its judgment was no more subject ■to impeachment in a collateral proceeding than the judgment of any other court of exclusive jurisdiction. Lednob v. Railroad, 23 Wall. 108; Sedalia v. Railroad, 17 Mo. App. 105.
And this is the view of the rule declared in Ellis v. Railroad, 51 Mo. 200, and kindred cases, to the effect that, in proceeding in derogation of the common law, the utmost strictness is required in order to give validity, and, unless it appears upon the face of the proceed-' ings that every essential prerequisite of the statute conferring the authority has been fully complied with, every step will be coram non judice. It must be observed in the condemnation proceedings under examination, “every essential prerequisite has been complied with.” Jurisdiction of the subject-matter is conceded, and jurisdiction of the person was acquired by actual personal service of process upon Bouton. Jurisdiction of the person, though irregularly acquired, still, as far as the validity of the proceeding can be questioned in this collateral way, is as if the jurisdiction had been in all respects regularly acquired'. The defendant relies upon the erroneous assumption that there was a want of notice. There was notice, though irregularly and defectively served. There is an obvious distinc*611tion to be noted between cases where there. is a notice and where it is so defective in substance as to be no notice at all, and a case where the notice in form and substance is regular and complete and served by the proper officer within the territorial limits of jurisdiction, though not served the length of time required by law before the defendant is notified by it to appear. In the first case jurisdiction would not be obtained, while in the second it would. Judgment in the one instance would be void, and in the other voidable. It is not.to be controverted that a judgment rendered without-notice is void, nor that advantage may be taken of such judgment in a collateral proceeding, nor that-jurisdiction of the court over the person must appear affirmatively by the record. The error of the defend-, ant is in supposing there was no notice and therefore no jurisdiction. If we are- correct in our conclusion as to the law, there was notice and consequent jurisdiction; of both the subject-matter and the. person of Bouton in the condemnation proceedings. . ,
II. The defendant • contends that the benefits should have been assessed in the mayor’s court by a jury of six disinterested freeholders of the city; as this, does not appear to have been done, that this ousted the jurisdiction. Even if the jury did not possess the charter qualifications, • this fact would not have the effect which the- defendant suggests. The charter ofi. the city — section 6 — provides that . the cause, upon-appeal to the circuit court “shall be tried dehqvo,” .and on a trial thus had before a jury, when qualifications are impliedly admitted, this error in the proceeding in. the mayores court, if such it was, was corrected. Sedalia v. Railroad, 17 Mo. App. 105; Long v. Talley, 91 Mo. 305; Southern v. Holmes, 78 Mo. 399; Mills on Em. Dom. —.
*612III. The judgment of the circuit court recites the fact that “now at this day come the parties to these proceedings, etc.” Bouton was included in this record reference because he was one of ‘ ‘the parties to these proceedings.” This recital, coupled with the further fact that he was served, though irregularly, with notice, is sufficient, as there is nothing showing by the other parts of the record that it is untrue. Upon the subject that the recital of the appearance of the parties is conclusive, and that, although the rule is that nothing will be presumed in favor of the jurisdiction of a court of limited jurisdiction, it is equally well settled that nothing can be presumed against it. The effect of that recital is just as conclusive as if the proceeding was one within the general common law jurisdiction of the court. Barnes v. Harris, 4 N. Y. 375, 388.
To obtain jurisdiction of the person the court must have him served personally or constructively within its own territorial limits or he must come into court. Waples on At. & darn. 305. The record in this case affirmatively shows that Bouton appeared to the action in the circuit court. This is conclusive, as against collateral attack, unless it is contradicted by some other part of the record proper. Hahn v. Kelly, 34 Cal. 402; Reeve v. Kennedy, 43 Cal. 643.
The return of the service of the notice, which shows that he was not served the requisite number of days before he was required to appear before the mayor’s court, does not contradict the record statement that he subsequently appeared in the circuit court to the action. Crow v. Meyersieck, 88 Mo. 411.
It inevitably results from these observations that the circuit court erred in refusing to declare the law to be as asked by the plaintiff, that, “under the evidence and agreements in the case, the finding and judgment should be for the plaintiff.”
*613I am satisfied that the condemnation judgment in question is not open to collateral attack on account of any infirmity in the proceeding in which it was rendered. I think I have successfully demonstrated this to be so, both upon principle and authority. I can not, therefore, yield my convictions to those of the majority of my associates. We are as wide apart as the poles on the question involved. I think the judgment of the circuit court should be reversed.